RUDKIN and DIETRICH, Circuit Judges
(concurring).
If it be assumed that the period of limitations commenced to run on June 16, 1919, the date of the filing of the complete, return, under the rule of. Russell v. United States (decided by Supreme Court January 2, 1929) 49 S. Ct. 121, 73 L. Ed. -, distraint proceedings were barred, and the collection of the tax was illegal, and *93we therefore express no opinion upon the question whether the statute began to run upon the filing of the tentative return, March 15,1919.